 Case 1:18-cv-00668-JTN-SJB ECF No. 63 filed 08/03/20 PageID.343 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


 EQUAL EMPLOYMENT OPPORTUNITY
 COMMISSION,

        Plaintiff,
                                                                  Case No. 1:18-cv-668
 v.
                                                                  HON. JANET T. NEFF
 GEORGINA’S LLC
 d/b/a Georgina’s Taqueria,

       Defendant.
 ____________________________/


                                            ORDER

       This matter is before the Court on Plaintiff’s Motion for Leave to Amend Complaint to

Add Anthony’s Little G’s, LLC as a Defendant (ECF No. 57), seeking leave to file the proposed

amended complaint (ECF No. 57-2). Defendant filed its Response to the motion (ECF No. 60).

The Court having reviewed the motion papers and the proposed amended complaint:

       IT IS HEREBY ORDERED that the Motion for Leave to Amend Complaint to Add

Anthony’s Little G’s, LLC as a Defendant (ECF No. 57) is GRANTED.

       IT IS FURTHER ORDERED that the Clerk of Court shall accept for filing Plaintiff’s

proposed amended complaint (ECF No. 57-2).

       IT IS FURTHER ORDERED that Defendant Georgina’s LLC shall, not later than August

24, 2020, file an answer or other responsive pleading to the amended complaint.

       IT IS FURTHER ORDERED that Plaintiff shall, not later than November 2, 2020,

complete service of process as to Defendant Anthony’s Little G’s LLC or execute a verified

petition RE: Service of Process, advising the Court:
 Case 1:18-cv-00668-JTN-SJB ECF No. 63 filed 08/03/20 PageID.344 Page 2 of 2



       A.      That the case should not be dismissed as to the unserved defendant(s);

       B.      That the failure to obtain service upon the defendant(s) is not due to the fault of the
               party or counsel seeking to avoid dismissal;

       C.      The reasons why the case against the unserved defendant(s) should not be
               dismissed, set forth in detail; and

       D.      That service will be effected on the defendant(s) within twenty-eight (28) days of
               the date of the petition.


       By executing the petition RE: Service of Process, you need not appear in support thereof

until and/or unless so notified by the Court. If the Court is satisfied that the case should not be

dismissed as to Defendant Anthony’s Little G’s LLC, you will be so notified. If dismissal of the

case as to Defendant Anthony’s Little G’s LLC is satisfactory to you, no action is required. An

Order of Dismissal shall be issued.



Dated: August 3, 2020                                           /s/ Janet T. Neff
                                                              JANET T. NEFF
                                                              United States District Judge




                                                 2
